Nos. 2--01--0371, 2--01--0372, 2--01--0373, 2--01--0374 cons.
_________________________________________________________________

                                   IN THE

                         APPELLATE COURT OF ILLINOIS

                               SECOND DISTRICT
__________________________________________________________________

In re Keri B., a Minor       )    Appeal from the Circuit Court
                                              )     of Du Page County.
                                  )
                                  )     Nos. 00--JD--0458
                                  )          00--JD--0483
                                  )          00--JD--0661
                                  )          00--JD--0809
                                  )
                                  )
(The County of Will,         )    Honorable
Petitioner-Appellant, v. Keri     )     Peter J. Dockery,
B., Respondent-Appellee).    )    Judge, Presiding.
_________________________________________________________________

      JUSTICE BOWMAN delivered the opinion of the court:
      In this consolidated appeal, the County of Will (Will County)  appeals
from an order entered by the circuit court of Du Page County requiring  Will
County to pay one-quarter of the residential placement costs for minor  Keri
B.  The sole issue before us is whether, under the  Juvenile  Court  Act  of
1987 (Act) (705 ILCS 405/1--1 et seq. (West 2000)), the circuit court of  Du
Page County has the authority to order Will County, a county outside of  its
circuit, to pay a portion of the residential placement  costs  for  a  minor
who resides in Will County.  We hold that the circuit court does  have  such
authority.
      The record reveals  that  four  original  delinquent  petitions   were
filed against Keri B. in Du Page County.  The first three petitions  alleged
that Keri B. committed criminal offenses in Du Page County and also  resided
in Du Page County.  The fourth
petition alleged that Keri B.  committed  a  criminal  offense  in  Du  Page
County and resided in Will County.  The court adjudged Keri  B.  delinquent,
made her a ward of the court, and appointed her  probation  officer  as  her
guardian.
      At Keri B.'s sentencing hearing, the  court  sentenced  her  to  three
years' probation under the supervision  of  the  Du  Page  County  probation
department and, pursuant to section 5--740 of the Act (705  ILCS  405/5--740
(West 2000)), ordered  her  to  complete  a  residential  placement  program
selected by the Du Page County  probation  department.   The  court  further
ordered that Will  County  was  responsible  for  the  entire  cost  of  the
residential placement.  Will County then appeared before the  circuit  court
and filed a motion to vacate the  court's  order,  arguing  that  the  court
exceeded its authority in  requiring  Will  County  to  pay  for  Keri  B.'s
residential placement.  Reasoning that  Keri  B.  was  a  resident  of  Will
County only at the time the fourth original delinquent petition  was  filed,
the trial court amended its order to require Will County to pay  one-quarter
of the residential placement costs and Du Page County to pay  three-quarters
of the costs.
      Will County filed a timely notice of appeal  from  the  trial  court's
order.  No response  brief  has  been  filed.   Nonetheless,  we  choose  to
address the merits of the appeal because the record in the  case  is  simple
and the issues are such that we can easily resolve them without the  aid  of
an appellee's brief.  First Capitol Mortgage Corp. v. Talandis  Construction
Corp., 63 Ill. 2d 128, 133 (1976).
      The issue before us is one of statutory interpretation.  The  Act  "is
a comprehensive statutory scheme which creates rights and duties  that  have
no counterparts in common law or equity."  In re D.D., 196 Ill. 2d 405,  416
(2001).  When, as in this case, a court's authority to act is controlled  by
statute, the court is governed by the  rules  of  limited  jurisdiction  and
must proceed within the stricture  of  the  statute.   In  re  Detention  of
Hayes, 321 Ill. App. 3d 178, 192 (2001).  We review de novo whether a  trial
court's order falls  within  the  authority  the  legislature  has  granted.
Hayes, 321 Ill. App. 3d at 192.
      This court's role in construing a statute is to  give  effect  to  the
legislature's intent.  D.D., 196 Ill. 2d at 418.  We must first examine  the
statute's language.  D.D., 196 Ill. 2d at 419. When the  language  is  plain
and unambiguous, courts may not read in exceptions,  limitations,  or  other
conditions.  D.D., 196 Ill. 2d at 419.  We may  also  consider  "the  reason
and necessity for the law, the evils to be remedied, and the  objectives  to
be obtained."  Cummins v. Country Mutual Insurance Co.,  178  Ill.  2d  474,
479 (1997).  In addition, we will  presume  that  the  legislature  did  not
intend to create an absurd or unjust result.  Cummins, 178 Ill. 2d  at  479.

      To determine  the  legislature's  intent  regarding  the  scope  of  a
court's authority to order the payment of a  minor's  residential  placement
costs, we must examine sections 6--7 and 6--8 of the Act (705  ILCS  405/6--
7, 6--8 (West 2000)).  Section 6--7(1) of the Act requires the county  board
of each county in the State to set  aside  annually  a  reasonable  sum  for
payments for the care and support of minors.   705  ILCS  405/6--7(1)  (West
2000).  Section 6--7(2) further provides that "[n]o county  may  be  charged
with the care and support of any minor who is not a resident of  the  county
unless his  parents  or  guardian  are  unknown  or  the  minor's  place  of
residence cannot be determined."  705 ILCS 405/6--7(2) (West 2000).
       A  court's  authority  to  order  a  county  to  pay  for  a  minor's
residential placement is derived from section 6--8  of  the  Act  (705  ILCS
405/6--8 (West 2000)).   Section 6--8(3) provides in relevant part:
            "The court may, when  the  health  or  condition  of  any  minor
      subject to the Act requires it, order the minor  placed  in  a  public
      hospital, institution or agency for treatment or special care, or in a
      private hospital, institution or agency which will receive him without
      charge to the public authorities.  If such treatment or care cannot be
      procured without charge, the court may order  the  county  to  pay  an
      amount for such  treatment  from  the  fund  established  pursuant  to
      Section 6--7."  705 ILCS 405/6--8(3) (West 2000).
      Notably, section 6--8(3), and  the  rest  of  section  6--8  as  well,
speaks only generally of "the court" and "the county" and does not  indicate
that a court may only order counties within its own circuit  to  pay  for  a
minor's treatment.  Pursuant to  section  6--7(2)  it  is  clear  that  "the
county" referred to in section 6--8(3)  must be  the  county  in  which  the
minor resides, provided that  none  of  the  exceptions  applies.   Nowhere,
though, does the act specify that "the court" and "the county"  must  be  in
the same circuit for section 6--8(3) to  apply.   Accordingly,  we  conclude
that the language of section 6--8(3) is plain and unambiguous and  does  not
limit the circuit court's authority in the manner suggested by Will County.
      Moreover, limiting the circuit court's authority in  the  manner  Will
County suggests would not be consistent with the reason  and  necessity  for
the Act, the evils to be remedied, and the objectives to be obtained.   Such
a limitation would in fact frustrate the legislative intent of the Act,  and
of sections 6--7 and  6--8  in  particular,  in  cases  where  a  delinquent
petition is filed against a minor in a county that is in a judicial  circuit
different from the minor's county of  residence  and  the  court  determines
that residential placement is required.  In such a  situation,  section  6--
7(2) would bar the court from ordering the county in which the  petition  is
filed to pay the relevant costs because the minor is not a county  resident.
Further, under Will County's interpretation, the court could not  order  the
county where the minor resides to pay the costs because that county  is  not
within the same circuit as the court.   Consequently,  the  court  would  be
powerless to  order  the  proper  county  to  pay  the  minor's  residential
placement costs.  Such a result would contravene the  legislature's  clearly
expressed  intent  that  the  county  of  a  minor's  residence   shall   be
responsible for paying the costs associated with the  minor's  court-ordered
treatment.  See 705 ILCS 405/6--7(1), (2).   In addition, we note that  Will
County does not challenge the circuit court's authority  to  order  Keri  B.
into residential placement.  It would make little  sense  to  conclude  that
the Act provides the  court  with  the  authority  to  order  Keri  B.  into
residential placement but does not provide it with the  authority  to  order
payment for her treatment.
      Will County argues that sections 6--1(1), 6--2, 6--4(2), and  6--5  of
the Act (705 ILCS 405/6--1(1), 6--2,  6--4(2),  6--5  (West  2000))  provide
support for its position.  We disagree.  Section  6--1  requires  the  chief
judge for each circuit to provide for probation services for each county  in
his or her circuit.  Section 6--2 allows two counties in the  same  judicial
circuit to form a joint  probation  district.   Section  6--4(2)  enables  a
chief judge of the circuit court to appoint a Director  of  the  Psychiatric
Department for any county or probation district in the circuit.   Section 6-
-5   addresses  compensation  of  probation  department   personnel.   These
sections of the Act refer to certain  responsibilities  or  activities  that
are particular to each  circuit,  but  they  do  not  demonstrate  that  the
legislature intended to restrict a  circuit  court's  ability  to  enter  an
order under section 6--8(3) to counties  within  the  court's  own  circuit.

      Accordingly, for the reasons stated, we affirm  the  judgment  of  the
circuit court of Du Page County.
      Affirmed.
      HUTCHINSON, P.J., and GEIGER, J., concur.